Exhibit
AMENDMENT NUMBER 1
TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT
 
THIS AMENDMENT NUMBER 1 TO LIMITED LIABILITY COMPANY AGREEMENT of JAVO
DISPENSER, LLC, a Delaware limited liability company (the "Company") is made and
entered into for reference purposes as of August 1, 2005, effective as of July
8, 2005, in order to Amend the Limited Liability Company Operating Agreement by
and among each of the persons listed on the Exhibit A thereto, as may be amended
or supplemented from time to time in accordance with the Limited Liability
Company Operating Agreement of Javo Dispenser, LLC dated as of July 8, 2005 (as
amended hereby, the "Agreement").
 
Capitalized words used herein have the meanings provided in Section 12 of the
Operating Agreement.
 
1.  Article 5 is hereby amended only as to Sections 5.1, 5.2 and 5.5 of the
Agreement, and those sections are hereby amended and restated as follows:
 
5. CAPITAL
 
5.1   Initial Capital Contributions. At the time of their respective execution
of this Agreement, each Member or Unitholder has severally and not jointly
agreed to guaranty a Proportionate amount of the Company's obligation for money
it may borrow at any time, including all future reborrowing, from First Regional
Bank, or any future lender or financial institution to the Company (each a
"Lender"), each guarantying up to the amount as set forth in the Capital
Contribution column opposite its name on Exhibit A to this Agreement. The amount
of the Capital Contribution shall be based on each Percentage Interest
multiplied by 150% multiplied by the maximum amount allowed to be borrowed by
the Company. Notwithstanding any other term or provision of the Agreement,
Members or Unitholders shall upon request further evidence their obligations
under this Agreement by executing a personal guaranty and by delivering it
promptly, in any reasonable forms or instruments provided by banks, and the
Members and Unitholders shall execute such further instruments and documents as
may be reasonably requested by the Company or its Lender or by a Member or
Unitholder for the purpose of stating or confirming their guaranty or the manner
of allocating liability among them as guarantors of the Company's past, present
or future indebtedness. The Company's borrowing proceeds shall be used only for
purposes reasonably related to the Equipment Lease with Javo for equipment that
the Company owns and provides for Javo under the Equipment Lease. The Capital
Contribution shall be evidenced by a personal guaranty, an Allocation Agreement,
which shall be in substantially the form attached hereto as Exhibit B, and such
further instruments and documents as may be reasonably requested by the Company
or its Lender or by a Member or Unitholder for the purpose of stating the manner
of allocating liability among them as guarantors of the Company's past, present
or future indebtedness. The guaranty of the obligation shall be considered an
immediate Capital Contribution to the Company for tax purposes. In exchange for
the Capital Contribution, each Unitholder has been
 
1

--------------------------------------------------------------------------------


 
 
issued the number of Units set forth opposite its name on Exhibit A to this
Agreement equal to the amount of such Capital Contribution divided by $1,000.00.
Each of the Members, Unitholders and the Company hereby agree that the amount of
the Capital Contribution set forth opposite the name of each Unitholder is the
fair market value of the total Capital Contribution made by such Unitholder as
of the date of the execution by such Unitholder of this Agreement. The Company
and each Member and Unitholder shall be deemed a third-party beneficiary of the
guaranties of all the other Members or Unitholders. Accordingly, to the extent a
Member or Unitholder shall make a payment on account of its guaranty that
exceeds the lesser of (a) the Proportionate amount due under all such guaranties
or (b) the amount of the Capital Contribution of the Member or Unitholder in
Exhibit A, the paying Member or Unitholder shall have a right to claim and
recover contribution from all other Members or Unitholders who have paid less
than the lesser of (a) their Proportionate share of the obligation and (b) their
Capital Contribution. Furthermore, the Company shall treat as a creditor any
Member or Unitholder to the extent its payments under the guarantees exceed the
lesser of (a) its Proportionate amount of the obligations or (b) the amount of
the Capital Contribution of the Member or Unitholder in Exhibit A.


5.2 Additional Capital Contributions. Except as required by law or expressly
contemplated or permitted by this Agreement pursuant to the issuance of Units,
no Member shall be required or permitted to make any Capital Contributions or
loans to the Company. Nothing herein is intended to detract from or diminish the
obligations of Members under the guaranty to pay the Company upon demand the
amount that is the lesser of (a) their respective Proportionate shares of the
obligations of the Company to the Bank or (b) their respective Capital
Contributions. Except with the prior unanimous consent of the Members, any and
all Additional Capital Contributions must be used solely for equipment to be
purchased and located as directed by Javo under the Equipment Lease between the
Company and Javo.


5.3 Authority to Enforce Capital Contributions. Only the Company (and no third
party creditor, either in its own right or as a successor-in-interest of the
Company, and including a trustee, receiver or other representative of the
Company or Member) shall be entitled to enforce any obligation to make Capital
Contributions. The Members intend and agree that any obligation of the Members
to make Capital Contributions constitutes an agreement to make financial
accommodations to and for the benefit of the other Members and the Company.
Nothing herein shall detract from or diminish all obligations guarantied to the
Bank and an obligation to pay other Unitholders or Members to the extent that
the Unitholder or Member paid more than its Percentage share of the total due or
paid to the Bank under all guaranties, directly or indirectly. If any Person
fails to make in full a payment to the Company under a guaranty made as a
Capital Contribution that such Person made in exchange for the issuance of Units
prior to or concurrent with or after the issuance of such Units or at such other
time as agreed to by such Person and the Company, then such Person shall have no
membership interest or economic interest in the Company relating to or
represented by such Units, and such Units shall not be considered to be
outstanding, if such Person fails to make payment in full to the Bank of any
amount due the Bank or fails to make payment in full to the Company of any
amount requested under or related to the obligations of the Company guarantied
to the Bank until such Capital Contribution is made in full.
 
2

--------------------------------------------------------------------------------


 
2.   Except as specifically amended hereby, the Agreement is unchanged and shall
hereafter continue in full force and effect, as amended.
 
IN WITNESS WHEREOF, this Amendment Number I of Limited Liability Company
Operating Agreement is made and effective as of the respective dates first set
forth above.
 

 
MEMBERS
           /s/ William C. Baker    
William C. Baker, an individual
           /s/ Thomas Rielly    
Thomas Rielly, an individual
           /s/ Terry C. Hackett    
Terry C. Hackett, an individual
           /s/ James R. Knapp    
James R. Knapp, an individual
           /s/ Walter Eeds    
Walter Eeds, an individual
           /s/ Kerry Mangano    
Kerry Mangano, an individual
           /s/ Wade Cable    
Wade Cable, an individual
           /s/ Ron Maggard    
Ron Maggard, an individual
           /s/ Stanley A. Solomon    
Stanley A. Solomon, an individual  
   
 
          JAVO DISPENSER LLC           
By: /s/ Richard Gartrell
         
Name: Richard Gartrell
         
Title: Manager
 



 
3